PER CURIAM: *
Having carefully reviewed the record on appeal, the parties’ respective briefs and oral arguments, we find no reversible error in the order of the district court dismissing any and all of the claims brought by Plaintiff-Appellant Maria St. Cyr in her individual capacity. Accordingly, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.